                                     3:18-cv-03099-CSB # 61         Page 1 of 1
                                                                                                          E-FILED
Judgment in a Civil Case (02/11)                                             Monday, 02 August, 2021 11:26:19 AM
                                                                                     Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                     for the
                                            Central District of Illinois

VANOKA WASHINGTON,                                   )
                                                     )
                    Plaintiff,                       )
                                                     )
                               vs.                   )        Case Number: 18-3099
                                                     )
STEVEN RYAN, COREY CORTES,                           )
KEENAN SMITH, TYLER DRALLE,                          )
ANDREW MANTON, and JAMIE                             )
BERGHAUS,                                            )
                                                     )
                    Defendant.                       )

                                        JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                   The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                        This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that Plaintiff, Vanoka Washington’s, action against
Defendants Steve Ryan, Corey Cortes, Keenan Smith, Tyler Dralle, Andrew Manton, and Jamie
Berghuas, is dismissed; Plaintiff shall recover nothing on his claims against each of the named
Defendants.

Dated: 8/2/2021

                                                              s/ Shig Yasunaga
                                                              Shig Yasunaga
                                                              Clerk, U.S. District Court
